Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Non-final action
This is a reissue application filed on 04/02/2019 of US patent 9,243,245, Issued on Jan. 26, 2016. 
More than one reissue applications of US Patent 9,243,245 are currently pending. The present reissue application 16/373459 is a divisional reissue application of 15/881610 (now abandoned).
Currently, reissue applications 16/249759, 16/249,777, 16/373,429, 16/373459 and 16/353978 of US Patent 9,243,245 are pending.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,243,245 was issued from US application 12/767,702, filed on April 26, 2010; Which is a continuation of application PCT/NL2008/050673, filed October 27, 2008; Which claims priority to provisional application 61/000,670, filed October 26, 2007.
Claims
The original claims 1-22 of the issued `245 patent are canceled, and new claims 23-44 are added by the amendment 4/2/2019 in this reissue application.
Independent claim 23 recites a composition comprising an antisense oligonucleotide (AON) (a first compound), which is 100 % complementary to 13 to 50 consecutive nucleotides of human dystrophin pre-mRNA exon 45 and induces skipping of exon 45, and a steroid (a second compound).
Independent claims 29 and 33 recite methods comprising administering a composition comprising the AON that induces exon 45 and a steroid.
Claim 34 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 40. When two claims in an application are duplicates or else are so close in content that they both 

Reissue Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The 4/2/2019 declaration states that –
This broadening reissue application adds claims 23-44 (see the Preliminary Amendment filed January 26, 2018), which are directed to compositions, methods, pharmaceutical compositions, and kits for inducing skipping of exon 45 of human dystrophin pre-mRNA. Thus, claims 23-44 are broader than the claims of the patent and are broadened claims.

	According to MPEP 1414.II, this broadening reissue declaration fails to identify at least one original claim that applicants seek to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. 

Claims 23-44 are rejected as being based upon a defective reissue declaration filed under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

1.	Claims 23-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/000057 and Reitter (Brain & Dev. 17(suppl): 39-43, 1995) and Wilton (Acta Myolgica. 2005; XXIV: p. 222-229).
The `057 discloses antisense oligonucleotides (AONs) capable of binding selected targeted site to induce exon skipping in the dystrophin gene (Abstract). The oligonucleotides comprise phosphoromorpholidates (modifications) (page 26). AONs to induce exon 45 skipping are listed in Table 1A (page 16). The AON of SEQ ID NO: 207 is a 26 mer and 100 % complementary to 20-25 consecutive nucleotide of the human dystrophin pre-mRNA exon 45. The `057 discloses pharmaceutical composition comprising the AON and a pharmaceutical excipient (page 29). The `057 discloses a method of treating DMD by administering to a patient in need treatment an effective amount of the AON or a pharmaceutical composition comprising the AON (page 7 and claims). Further, `057 discloses kits comprising at least a AON of the invention, packaged in a suitable container and instructions for use.
The `057 fails to disclose the composition comprising the AON and a steroid as in present claims. However, Reitter and Wilton in the same field of endeavor teaches the use of a steroid in treating DMD. 
Reitter teaches that glucocorticoids had been used to ameliorate symptoms of Duchenne Muscular Dystrophy (DMD) since 1974 (page 39). Both prednisone and deflazacort (DEC) improve the course of DMD (page 42). The results in Reitter’s study suggest that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD (Abstract).
Wilton teaches antisense oligonucleotide induced exon skipping in the treatment of Duchenne muscular dystrophy (DMD) (Abstract and the entire document). Potential therapies in treatment of DMD include the administration of corticosteroids, antisense induced oligonucleotide induced exon skipping were known in the art (page 222). Wilton teaches that AONs with novel backbone chemistry, phosphoro-amide morpholine oligonucleotides (PMOs) have an uncharged backbone and exhibit remarkable biological stability, as there are no mdx mouse model of muscular dystrophy (225). Wilton concludes that the outcome of the antisense oligonucleotide therapy may be further improved by including corticosteroid treatment (227).
In view of the teachings in Reitter and Wilton, it would have been obvious to a person of ordinary skill in the art at the time of the invention to make a composition comprising both the glucocorticoids and the antisense oligonucleotides. A person skilled in the art would have been motivated to do so in order to gain the advantages of each treatment modality. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06. In this case, both compositions (antisense oligonucleotides and steroids) were used for treating the symptoms of muscular dystrophy and it would have been obvious to formulate them together for direct delivery to muscle. It would have been obvious to administer the combination composition comprising an antisense oligonucleotide and a steroid to reduce symptoms of DMD or BMD in an individual. One would have had a reasonable expectation of success because each approach had been used with success previously, since `057 teaches a method of treating DMD using the designed antisense oligonucleotide or a pharmaceutical composition comprising the disclosed antisense oligonucleotides and Reitter has shown that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD. Further, Wilton suggests the use of the corticosteroids and antisense oligonucleotide molecule together for treatment of DMD. The recitation that the administration of the composition comprising the AON and the steroid increases the ratio of dystrophin to laminin-α2 in muscle tissue of the patient as compared to administration of the AON alone – considered as the inherent property of the composition comprising the AON and the steroid. This limitation is met by the combined teachings of the `057, Reitter and Wilton since the references teach the composition comprising AON and the steroid as in the present claims. Thus, the invention as a whole was prima facie obvious.
s 23-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,534,879 (van Deutekom) and Reitter and Wilton.
The `879 patent discloses antisense oligonucleotides (AONs) that induce exon skipping in the DMD gene. Table 2 discloses two AON molecules of SEQ ID NO: 15 and 16 that target skipping of exon 45 of DMD gene. The AON molecules are complementary to 16 to 50 consecutive nucleotides of the exon RNA, and comprise 2`-O-methyl-phosphorothioate oligoribonucleotide modification (col. 6, lines 8-22), or peptide nucleic acid, locked nucleic acid and/or morpholino phosphorodiamidate (col. 6, lines 29-31). The `879 patent discloses the pharmaceutical composition comprising the AON of the invention (col. 10, lines 19-24). The `879 patent discloses that administration of the AON to DMD patients that resulted in restoration of the dystrophin protein (columns 13-14). 
The `879 patent fails to disclose the composition comprising the AON (a first compound) and a steroid (a second compound) as in present claims. However, Reitter and Wilton in the same field of endeavor teaches the use of a steroid in treating DMD. 
Reitter teaches that glucocorticoids had been used to ameliorate symptoms of Duchenne Muscular Dystrophy (DMD) since 1974 (page 39). The mode of action was thought to be related to the anti-inflammatory properties of steroids and their ability to “enhance mitochondria” and to increase the predominance of type 1 muscle fibers. Both prednisone (PRED) and deflazacort (DEC) improve the course of DMD (page 42). The results in Reitter’s study suggest that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD (Abstract). Reitter teaches double blind study by administering deflazacort 0.9 mg/kg/day or prednisone 0.75 mg/kg/day to DMD patients. The results of the study suggest that DFC and PRED in equal anti-inflammatory dosage are similarly or equally efficient in slowing down the decline of muscle strength in DMD (Abstract).
Wilton teaches antisense oligonucleotide induced exon skipping in the treatment of Duchenne muscular dystrophy (DMD) (Abstract and the entire document). Potential therapies in treatment of DMD include the administration of corticosteroids, antisense induced oligonucleotide induced exon skipping were known in the art (page 222). Wilton teaches that AONs with novel backbone chemistry, phosphoro-amide morpholine oligonucleotides mdx mouse model of muscular dystrophy (225). Wilton concludes that the outcome of the antisense oligonucleotide therapy may be further improved by including corticosteroid treatment (227).
In view of the teachings in Reitter and Wilton, it would have been obvious to a person of ordinary skill in the art at the time of the invention to make a pharmaceutical composition/composition comprising both the glucocorticoids and the antisense oligonucleotides. A person skilled in the art would have been motivated to do so in order to gain the advantages of each treatment modality. MPEP 2144.06 referring to In re Kerkhoven states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). In this case, both compositions (antisense oligonucleotides and steroids) were used for treating the symptoms of muscular dystrophy and it would have been obvious to formulate them together for direct delivery to muscle. It would have been obvious to administer the combination composition comprising an antisense oligonucleotide and a steroid to reduce symptoms of DMD or BMD in an individual. One would have had a reasonable expectation of success because each approach had been used with success previously, since `879 patent teaches a method of treating DMD using the designed antisense oligonucleotide or a pharmaceutical composition comprising the disclosed antisense oligonucleotides and Reitter has shown that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD. Further, Wilton suggests the use of the corticosteroids and antisense oligonucleotide molecule together for treatment of DMD. The recitation that the administration of the composition comprising the AON and the steroid increases the ratio of dystrophin to laminin-α2 in muscle tissue of the patient as compared to administration of the AON alone – considered as the inherent property of the composition comprising the AON and the steroid. This limitation was met by the combined teachings of the `057, Reitter and Wilton since the 
Claims 35-37, 39 reciting the kit comprising the AON and the steroid and the packaging means thereof would have been obvious in view of the teachings in the `879 patent, Reitter and further Wilton. Since all the claimed elements (AON and the steroid) were known in the prior art, thus one skilled in the art would have packaged the known elements in a kit for convenience of use and the combination would have yielded predictable results to one of ordinary skill in the art. See MPEP 2143 reciting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-25, 29, 33, 34 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 30, 34 of copending Application No. 16/353978 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

The reference `978 application claim 23 recites an AON (a first compound), which is 100 % complementary to a portion of exon 45 that is 20 to 25 nucleotides in length, and the AON comprises a non-naturally occurring modification. Claim 26 (depends from claim 23) specifically recites the combination of AON and steroid (reads on the present claims 23-25).
The reference `978 application claim 30 recites a pharmaceutical composition comprising the AON, a steroid and a pharmaceutically acceptable excipient (reads on the present claims 34, 40).
The reference `978 application claim 34 recites a method of treating DMD in an individual by administering an AON that induces exon 45 skipping and a steroid (reads on present claims 29, 33).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

					Conclusion
New claims 23-44 are rejected and original claims 1-22 of the `245 patent are canceled.

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,243,245 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.


Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit




Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991